Exhibit 10.1

MULTI-COLOR CORPORATION

1999 EXECUTIVE DEFERRED COMPENSATION PLAN

As Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        Purpose and Applicability    2

1.1

   Purpose    2

1.2

   Applicability    2 ARTICLE II        Definitions    3

2.1

   Base Compensation    3

2.2

   Beneficiary    3

2.3

   Benefit Amount    3

2.4

   Board    3

2.5

   Code    3

2.6

   Company    3

2.7

   Company Contribution Credits    3

2.8

   Compensation    3

2.9

   Effective Date    3

2.10

   Election Date    4

2.11

   Election Form    4

2.12

   Elective Deferral Credits    4

2.13

   Eligibility Date    4

2.14

   Employee    4

2.15

   ERISA    4

2.16

   Fiscal Year    4

2.17

   Interest Credits    4

2.18

   Key Employee    4

2.19

   Key Executive    4

2.20

   Participant    5

2.21

   Participant Account    5

2.22

   Performance-Based Compensation    5

2.23

   Plan    5

2.24

   Plan Administrator    5

2.25

   Plan Year    5

2.26

   Prior Plan    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

2.27

   Retirement Age    5

2.28

   Separation from Service    5

2.29

   Specified Employee    6

2.30

   Specified Employee Effective Date    6

2.31

   Specified Employee Identification Date    6

2.32

   Years of Service    6 ARTICLE III        Eligibility To Participate    7

3.1

   Eligibility    7

3.2

   Cessation of Participation    7

3.3

   Provisions of the Plan Binding on Participants    7 ARTICLE IV   
    Participation And Account Credits    8

4.1

   Establishment of Accounts    8

4.2

   Company Contribution Credits    8

4.3

   Elective Deferral Credits    8

4.4

   Elections    8

4.5

   Interest Credits    9 ARTICLE V        Vesting    10

5.1

   Vesting Schedule    10

5.2

   Prior Service    10

5.3

   Early Retirement    10 ARTICLE VI        Funding Status    11 ARTICLE VII   
    Payment of Benefits    12

7.1

   Time and Manner of Payment    12

7.2

   Form of Payment    12

7.3

   No Deferral of Payment    12

7.4

   Sole Medium for Providing of Benefits    12 ARTICLE VIII        Amendment and
Termination    13

8.1

   Amendment    13

8.2

   Amendment to Ensure Proper Characterization of Plan    13

8.3

   Termination    13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE IX

       Claims For Benefits    14

9.1

   Claims Procedures    14

ARTICLE X

       Miscellaneous    16

10.1

   No Beneficial Interest    16

10.2

   Spendthrift Clause    16

10.3

   Employment Contract and Other Arrangements    16

10.4

   Titles and Headings    16

10.5

   Parties to Agreement    16

10.6

   Governing Law    16

10.7

   Gender    16

10.8

   Interpretation of Agreement    16

10.9

   No Assets Held Outside the United States    16

10.10

   Compliance of the Plan    17

 

-iii-



--------------------------------------------------------------------------------

MULTI-COLOR CORPORATION

1999 EXECUTIVE DEFERRED COMPENSATION PLAN

As Amended and Restated

Effective January 1, 2005

WHEREAS, Multi-Color Corporation, a publicly-traded corporation with its
principal office and place of business in Sharonville, Ohio (“Company”), adopted
the Multi-Color Corporation 1999 Executive Deferred Compensation Plan (“Prior
Plan”), an unfunded deferred compensation plan maintained for a select group of
management or highly compensated employees, and

WHEREAS, the Company desires to amend the Prior Plan to conform the provisions
of the Prior Plan to section 409A of the Internal Revenue Code of 1986, as
amended (“Code”), added by section 885 of the American Jobs Creation Act of
2004, Public Law 108-357 (“AJCA”), and Treasury Regulations and guidance
promulgated there under, and

WHEREAS, the Compensation and Organization Development Committee of the Board of
Directors of the Company has authorized and approved the amendment and
restatement of the Prior Plan in the form of the Multi-Color Corporation 1999
Executive Deferred Compensation Plan (“Plan”) as set forth herein, and

NOW, THEREFORE, the Company hereby approves and adopts the Plan, which shall
read as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE AND APPLICABILITY

1.1 Purpose. The purpose of the Plan is to provide certain Key Executives with a
deferred compensation benefit measured by the bookkeeping accounts established
and maintained hereunder in order to provide termination of employment and
related benefits taxable pursuant to sections 451 and 457 of the Code. The Plan
is intended to be a top-hat plan (i.e. an unfunded deferred compensation plan
maintained for a select group of management or highly compensated employees)
under sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), as amended.

1.2 Applicability. The provisions of the Plan shall apply only to the Key
Executives listed (or here after listed) on Schedule A, and shall extend to the
balance of the amounts credited to such Key Executive’s Participant Account on
the day prior to the Effective Date. The rights and benefits, if any, of persons
who were participants in the Prior Plan prior to the Effective Date, but who are
not employed by the Company on the Effective Date, shall be determined in
accordance with the provisions of the Prior Plan in effect on the date their
employment terminated, except to the extent necessary to comply with section
409A of the Code.

 

2



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

As used in this Plan, the terms set forth below shall have the following
meanings, which shall be equally applicable to both the singular and plural
forms defined:

2.1 Base Compensation. Base Compensation means the annual salary in effect as of
the first day of a Fiscal Year (or a date thereafter for a newly-hired Employee)
which is set by the Compensation and Organization Development Committee on
behalf of an Employee for services to be rendered to the Company, excluding any
Performance-Based Compensation. The term Base Compensation shall be limited to
Base Compensation to or on behalf of an Employee during that portion of the
Fiscal Year in which the Employee was a Participant in the Plan.

2.2 Beneficiary. Beneficiary means the individuals or entities identified by the
Participant on a beneficiary designation form provided by the Company or, in the
absence of such designation, the executor or administrator of the estate of the
deceased Participant.

2.3 Benefit Amount. Benefit Amount means the vested portion of the bookkeeping
account balance of the Participant’s Participant Account, determined at the time
of payment.

2.4 Board. Board means the Board of Directors of the Company.

2.5 Code. Code means the Internal Revenue Code of 1986, as it may be amended
from time to time.

2.6 Company. Company means Multi-Color Corporation, an Ohio publicly-traded
corporation, and its successors and assigns, unless otherwise herein provided,
or any other corporation or business organization that, with the consent of
Multi-Color Corporation, or its successors or assigns, assumes the Company’s
obligations hereunder, or any other corporation or business organization that
agrees, with the consent of the Company, to become a party to the Plan.

2.7 Company Contribution Credits. Company Contribution Credits means the amount
credited to a Participant Account under Section 4.2.

2.8 Compensation. Compensation means Base Compensation and/or Performance-Based
Compensation, which ever the case may be.

2.9 Effective Date. Effective Date means the effective date of the amendment and
restatement of the Prior Plan, which shall be January 1, 2005, except as
otherwise specifically provided herein.

 

3



--------------------------------------------------------------------------------

2.10 Election Date. Election Date means the dates described in Section 4.4.

2.11 Election Form. Election Form means the form(s) completed by a Participant
and submitted to the Company reflecting the Participant’s deferral election
pursuant to Sections 4.3 and 4.4.

2.12 Elective Deferral Credits. Elective Deferral Credits means the amount
credited to a Participant Account from time to time pursuant to Section 4.3.

2.13 Eligibility Date. Means the date designated by the Compensation and
Organization Development Committee for a Key Executive to begin participating in
the Plan.

2.14 Employee. Employee means any person employed by the Company.

2.15 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
it has been and may be amended from time to time. Reference to any section of
ERISA shall include any provision successor thereto.

2.16 Fiscal Year. Fiscal Year means the consecutive twelve-month period
beginning on the first day of April in each year and ending on the last day of
March.

2.17 Interest Credits. Interest Credits means the amount added to a Participant
Account from time to time pursuant to Section 4.5.

2.18 Key Employee. A Key Employee is an Employee who constitutes a key employee
within the meaning of section 416(i)(1)(A)(i), (ii), or (iii) of the Code
(applied in accordance with the regulations there under and disregarding section
416(i)(5)) at any time during the 12-month period ending on the Specified
Employee Identification Date (generally, a key employee under Code section
416(i)(1)(A) is an Employee who, at any time, during the Plan Year, is (i) an
officer of the Company having annual compensation greater than $130,000 (as
adjusted), (ii) a 5-percent owner of the Company, or (iii) a 1-percent owner of
the Company having annual compensation from the Company of more than $150,000
(as adjusted)). Provided that, for purposes of determining a Specified Employee
by applying the definition of compensation under section 416(1)(1)(i), (ii) and
(iii), the definition of compensation under Treasury regulation section
1.415(c)-2(a) shall be used, applied as if the Company were not using any safe
harbor provided in Treasury regulation section 1.415(c)-2(d), were not using any
of the specified timing rules provided in Treasury regulation section
1.415(c)-2(e), and were not using any of the special rules provided in Treasury
regulation section 1.415(c)-2(g). If an Employee is a Key Employee as of the
Specified Employee Identification Date, the Employee shall be treated as a Key
Employee for the entire 12-month period beginning on the following Specified
Employee Effective Date.

2.19 Key Executive. Key Executive means an Employee of the Company who is
determined by the Board to be a member of “a select group of management or
highly compensated employees” of the Company, within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and who is designated in
writing

 

4



--------------------------------------------------------------------------------

by the Compensation and Organization Development Committee as eligible to
participate in the Plan.

2.20 Participant. Participant means each Key Executive (or former Key Executive)
of the Company who is participating in the Plan pursuant to Section 3.1 (or
Section 3.2).

2.21 Participant Account. Participant Account means the bookkeeping account
established and maintained for a Participant pursuant to Section 4.1.

2.22 Performance-Based Compensation. Performance-Based Compensation means
“performance-based compensation” within the meaning of section
409A(a)(4)(B)(iii) of the Code and the Treasury Regulations promulgated there
under.

2.23 Plan. Plan means the amended and restated Multi-Color Corporation 1999
Executive Deferred Compensation Plan provided for herein, as it may be amended
from time to time.

2.24 Plan Administrator. Plan Administrator means the Compensation and
Organization Development Committee or such other person or entity designated
from time to time by the Company.

2.25 Plan Year. Plan Year means the consecutive twelve-month period beginning on
the first day of January in each year and ending on the last day of December
during which the Plan is in effect. Provided that, effective April 1, 2008, the
Plan Year means the consecutive twelve-month period beginning on the first day
of April in each year and ending on the last day of the following March during
which the Plan is in effect. The three-month consecutive period beginning on
January 1, 2008 and ending on March 31, 2008, shall be a short Plan Year.

2.26 Prior Plan. Prior Plan means the Multi-Color Corporation 1999 Executive
Deferred Compensation Plan, as constituted on the day prior to the Effective
Date.

2.27 Retirement Age. Retirement Age means age sixty (60).

2.28 Separation from Service. “Separation from Service” means that the
Participant dies, retires, or otherwise has a termination of employment with the
Company. Whether a termination of employment has occurred is determined based on
whether the facts and circumstances indicate that the Company and Participant
reasonably anticipated that no further services would be performed after a
certain date or, to the extent required by Treasury regulations or Internal
Revenue Service guidance, that the level of bona fide services the Participant
would perform after such date (whether as an Employee or as an independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed (whether as an Employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Company if the Participant has been providing services to the
Company less than 36 months).

 

5



--------------------------------------------------------------------------------

2.29 Specified Employee. Specified Employee means an Employee who, as of the
date of the Participant’s Separation from Service, is a Key Employee.

2.30 Specified Employee Effective Date. Specified Employee Effective Date means
April 1st following the Specified Employee Identification Date.

2.31 Specified Employee Identification Date. Specified Employee Identification
Date means December 31st of each Plan Year.

2.32 Years of Service. Years of Service means the period of an individual’s
continuous service with the Company measured from the individual’s date of hire,
with one year credited at each successive anniversary of such date.

 

6



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY TO PARTICIPATE

3.1 Eligibility. Each Key Executive listed on Schedule A who was a Participant
in the Plan on the day before the Effective Date such shall continue to be a
Participant in the Plan on the Effective Date. Each other Key Executive listed
on Schedule A who was not a Participant on the day before the Effective Date
shall begin participating in the Plan on such Key Executive’s Eligibility Date.
Thereafter, the Compensation and Organization Development Committee of the
Board, in its sole discretion, may name additional Key Executives as eligible to
participate in the Plan, and upon naming a Key Executive, shall designate an
Eligibility Date for the Key Executive to begin participating in the Plan.

3.2 Cessation of Participation. The Compensation and Organization Development
Committee may terminate the continued participation of any Participant in the
Plan if the Board, in its sole discretion, determines that: (a) such person is
no longer a Key Executive; or (b) the Plan results in federal income tax
consequences different from those anticipated by the Company. A Participant who
has terminated employment with the Company, or ceases to be a Key Executive,
shall cease to be a Participant at the time that the Participant’s Benefit
Amount is paid to the Participant or the Participant’s Beneficiary. If the Plan
is terminated pursuant to Section 8.3, a Participant shall cease to be a
Participant at the time the Benefit Amount is paid to the Participant or the
Participant’s Beneficiary.

3.3 Provisions of the Plan Binding on Participants. Upon becoming a Participant,
the Participant and such Participant’s Beneficiary shall be bound then and
thereafter by the terms of the Plan, including all amendments thereof.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPATION AND ACCOUNT CREDITS

4.1 Establishment of Accounts. A Participant Account shall be established and
maintained for each Participant. Each Participant Account shall be a bookkeeping
account reflecting the Company Contribution Credits, Elective Deferral Credits,
Interest Credits and Other Account Adjustments allocable with respect to a
Participant pursuant to this Article. The balance of each Participant Account
shall be communicated in writing to the Participant as of the last day of each
Fiscal Year or on a more frequent basis as may be determined by the Company.

4.2 Company Contribution Credits. As of the last day of the Company’s Fiscal
Year, each Participant Account shall reflect the addition of a contribution of
eight percent (8%), or such higher amount as the Board shall determine in its
sole discretion, of such Participant’s Base Compensation in effect for that
Fiscal Year; provided, however, that the Participant is employed by the Company
on the last day of the Fiscal Year.

4.3 Elective Deferral Credits. Each Participant shall be entitled to elect that
a whole or one-half percentage of the Participant’s Compensation be deferred and
contributed by the Company to the Plan as Elective Deferral Credits by so
indicating on an Election Form. In order to be effective, a Participant’s
completed Election Form must be submitted to the Company prior to the Election
Date and must relate only to Compensation for services to be performed
subsequent to the Election Date. All amounts deferred by a Participant hereunder
shall be deducted by the Company from the Compensation of the Participant and
credited to the Participant’s Participant Account as Elective Deferral Credits
on the last day of the payroll period to which the deferred amounts relate, or
as soon as is reasonably practicable thereafter, and shall be made at the time
and in the manner provided in Section 4.4.

4.4 Elections.

(a) Base Compensation. Base Compensation for services performed during a Plan
Year may be deferred at the Participant’s election only if the election to defer
such Base Compensation is made not later than the close of the preceding Plan
Year, except that:

(i) First Year of Eligibility. In the case of the first year in which a Key
Executive becomes eligible to participate in the Plan, such Base Compensation
deferral election shall be made within thirty (30) days after the date the Key
Executive becomes eligible to participate in the Plan, with respect to Base
Compensation paid for services to be performed after the election.

(b) Performance-Based Compensation. In the case of any Performance-Based
Compensation relating to a performance period of at least twelve

 

8



--------------------------------------------------------------------------------

(12) consecutive months (for example, the Fiscal Year of the Company), such
Performance-Based Compensation deferral election may be made on or before the
date that is six (6) months (e.g., October 1) before the end of the performance
period, provided that the Participant performs services for the Company
continuously from the later of the beginning of the performance period or the
date the performance criteria is established through the date an election is
made here under. In no event may an election to defer Performance-Based
Compensation be made after such Compensation has become “readily ascertainable”
within the meaning of that term under Treasury Regulation section
1.409A-2(a)(8).

(i) First Year of Eligibility. In the case of the first year in which a
Participant becomes eligible to participate in the Plan, such Performance-Based
Compensation deferral election shall only apply to the Performance-Based
Compensation paid for services performed after the election. For this purpose,
the election shall apply to no more than an amount equal to the total amount of
the Performance-Based Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period.

Once made, a deferral election shall continue in force indefinitely, until
changed by the Participant on a subsequent Election Form which shall be
effective no earlier than for Compensation for services performed during the
immediately following Plan Year.

4.5 Interest Credits. As of the last day of the Company’s Fiscal Year, each
Participant Account shall be adjusted to reflect the applications of an annual
interest rate to the balance of each such Participant Account. Such interest
rate shall be the prime rate as listed in the Wall Street Journal on the first
day of the Company’s Fiscal Year, plus two percent (2%), compounded quarterly.

 

9



--------------------------------------------------------------------------------

ARTICLE V

VESTING

5.1 Vesting Schedule. The portion of each Participant Account attributable to
Company Contribution Credits, and any interest credited thereon, shall vest in
accordance with the following schedule:

 

Years of Service

   Vested Percentage

      1

   20%

      2

   40%

      3

   60%

      4

   80%

5 or more

   100%

5.2 Prior Service. The vesting schedule shall be applied by taking into account
all Years of Service with the Company, including service prior to the Effective
Date.

5.3 Early Retirement. Notwithstanding any provision of the Plan to the contrary
herein, each Participant who has a Separation from Service after obtaining age
fifty-five (55) shall be fully vested in his or her Participant Account.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

FUNDING STATUS

6.1 By electing to participate hereunder, each Participant accepts the terms of
this Plan. Nothing contained in this Plan shall vest in any Participant or any
Beneficiary any special or preferential right, title or interest in or to any
amounts credited under the Plan and the amounts credited under the Plan shall at
all times remain subject to the claims of the Company’s general creditors. As
such, the obligations of the Company hereunder are not funded or secured in any
way that gives Participant or a Beneficiary any rights greater than that of a
general creditor of the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

PAYMENT OF BENEFITS

7.1 Time and Manner of Payment. A lump sum payment of the Benefit Amount shall
be paid to a Participant within sixty (60) days after the date of the
Participant’s Separation from Service with the Company. Notwithstanding the
preceding, the Benefit Amount distributable to a Participant who is a Specified
Employee as of the Participant’s date of Separation of Service may not be made
before the date that is six (6) months after such Specified Employee’s date of
Separation from Service or, if earlier, the date of the Specified Employee’s
death. If the Company is notified of a Participant’s death prior to payment of
the Participant’s Benefit Amount, such payment shall be made to the
Participant’s Beneficiary.

7.2 Form of Payment. All payments under the Plan shall be made in cash.

7.3 No Deferral of Payment. In no event shall a Participant (or the
Participant’s estate or Beneficiary if the Participant has died) elect to
otherwise defer the payment of the Participant’s Benefit Amount to a later
period, and any Benefit Amount distributed pursuant to this Article VII shall be
made by the Company, and received by the Participant (actually or
constructively), in accordance with the rules of Code section 409A(a)(2)(i), and
the Treasury Regulations and/or guidance issued there under.

7.4 Sole Medium for Providing of Benefits. The sole medium for providing any
Benefit Amount under the Plan hereunder shall be the mere promise of the
Company. There shall be no recovery against the Company, officers of the
Company, or any affiliates or subsidiaries of the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1 Amendment. The Compensation and Organization Development Committee, in its
sole discretion, may amend this Plan at any time; provided, however, that any
amendment that would impair or reduce the balance of a Participant’s Participant
Account (as it exists at the time of the amendment) or the timing of
distribution will be effective as to such Participant only if the Participant
consents in writing to the amendment. The Compensation and Organization
Development Committee may amend the Plan to exclude any Participant form
eligibility for a Company Contribution Credit for a Fiscal Year, but only if
written notice of such exclusion is provided to the Participant prior to the
beginning of such Fiscal Year.

8.2 Amendment to Ensure Proper Characterization of Plan. Notwithstanding the
provisions of Section 8.1, the Plan may be amended by the Company at any time,
retroactively if required, if found necessary, in the opinion of the Company, in
order to ensure that the Plan is characterized as a top-hat plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA sections 201(2), 301(a)(1), and 401(a)(1) and
to conform the Plan to the provisions and requirements of any applicable law,
including ERISA, the Code, and any regulations (whether in proposed or final
form) and/or guidance issued there under. No such amendment shall be considered
prejudicial to any interest of a Participant or Beneficiary hereunder.

8.3 Termination. The Board, in its sole discretion, may terminate this Plan at
any time in accordance with section 409A of the Code, and any regulations
(whether in proposed or final form) and/or guidance issued there under.

 

13



--------------------------------------------------------------------------------

ARTICLE IX

CLAIMS FOR BENEFITS

9.1 Claims Procedures.

(a) Claims for Benefits. Any claim shall be made in writing to the Plan
Administrator. In the event such a claim is wholly or partially denied, the Plan
Administrator shall notify the claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than 90 days
after receipt of the claim by the Plan, unless the Plan Administrator determines
that special circumstances require an extension of time (but not to exceed an
additional 90 days from the end of the initial period) for processing the claim.
If the Plan Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the benefit determination. The written
or electronic notice shall set forth, in a manner calculated to be understood by
the claimant:

 

  (i) the specific reason or reasons for the adverse determination;

 

  (ii) reference to the specific Plan provisions on which the determination is
based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

(b) Appeal of Adverse Benefit Determination. Within 60 days following the
receipt of a notification of an adverse benefit determination, the claimant may
appeal the claim and adverse benefit determination to the Plan Administrator for
a full and fair review. Within such 60 days, the claimant or the claimant’s duly
authorized representative:

 

  (i) may request a review upon written notice to the Plan Administrator;

 

14



--------------------------------------------------------------------------------

  (ii) may submit written comments, documents, records, and other information
relating to the claim for benefits; and

 

  (iii) will be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits.

 

  (iv) The review will take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

(c) Decision on Review of Denial. A decision by the Plan Administrator will be
made after receipt of a request for review. The Plan Administrator shall notify
a claimant of the Plan’s benefit determination on review within a reasonable
period of time, but not later than 60 days after receipt of the claimant’s
request for review by the Plan, unless the Plan Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Plan Administrator determines that an extension of time for processing is
required (but not to exceed an additional 60 days from the end of the initial
period), written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 60-day period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the determination on review. The Plan
Administrator will provide a claimant with written or electronic notification of
a Plan’s benefit determination on review. In the case of an adverse benefit
determination, the notification will set forth, in a manner calculated to be
understood by the claimant:

 

  (i) The specific reason or reasons for the adverse determination;

 

  (ii) reference to the specific Plan provisions on which the benefit
determination is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

  (iv) a statement of the claimant’s right to bring an action under ERISA
section 502(a).

In the case of an adverse benefit determination on review, the Plan
Administrator will provide the claimant, upon request and free of charge, access
to, and copies of, documents, records, and other information, as appropriate,
that are relevant to the claimant’s claim for benefits and any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the adverse determination.

 

15



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 No Beneficial Interest. No person or entity shall acquire any beneficial
interest in an amount under this Plan prior to the date on which the amount
becomes payable.

10.2 Spendthrift Clause. No amount provided under this Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, either voluntary or involuntary, and any attempt to so
alienate, anticipate, sell, transfer, assign, pledge, encumber or charge the
same shall be null and void. No such amount shall be liable for or subject to
the debts, contracts, liabilities, engagements or torts of any person to whom
such amount is or may be payable, except as required under applicable law.

10.3 Employment Contract and Other Arrangements. The adoption and maintenance of
this Plan shall neither be deemed to nor shall it be an employment agreement
between the Company and the Participant.

10.4 Titles and Headings. The titles or headings of the Articles and Sections
hereof are included solely for convenience and reference and, in the event of
any conflict between such titles or headings and the text, the text shall
control.

10.5 Parties to Agreement. This Plan shall be binding upon and shall operate for
the benefit of the Company, its successors and assigns, and each Participant and
his or her heirs, estate and personal representatives.

10.6 Governing Law. This Plan shall be governed and construed in accordance with
the laws of the State of Ohio, without giving effect to the principles of
conflicts of laws thereof, but subject to preemption of federal law.

10.7 Gender. Where necessary or appropriate to the meaning hereof, the singular,
plural, masculine, feminine and neuter shall be deemed to include each other.

10.8 Interpretation of Agreement. The Compensation and Organization Development
Committee shall have full authority, in its sole discretion, to interpret the
terms of the Plan and make determinations regarding all matters whatsoever
relating to the administration of this Plan, including eligibility for, and the
amount of, benefits under the Plan.

10.9 No Assets Held Outside the United States. Any Benefit Amount which may be
payable under the Plan shall be paid from the general assets of the Company and
in the case of any assets set aside (directly or indirectly) in a trust (or
other arrangement) for purpose of paying Benefit Amounts under the Plan, no
amount of such assets set aside (or trust or other arrangement) shall be located
or subsequently transferred outside of the United States.

 

16



--------------------------------------------------------------------------------

10.10 Compliance of the Plan. Notwithstanding any provision of the Plan to the
contrary, the Plan is designed to comply with section 409A of the Code, as
amended, added by section 885 of the AJCA and shall be construed and operated
based upon a good faith, reasonable interpretation of the AJCA, and the Treasury
Regulations and guidance issued there under.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Company has caused this Plan to be executed by a duly
authorized officer on this 18th day of December, 2008.

 

MULTI-COLOR CORPORATION By:  

/s/ Francis D. Gerace

  Francis D. Gerace Its:   President and CEO

 

18